DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 

Prosecution Status
A final Office action was mailed on 11/02/2020 in which claims 7-16 were rejected.  Applicant has responded by filing a request for continued examination, and submitting a copy of the claims (unamended, i.e., all claims are previously presented or original) accompanied with Remarks, received 09/17/2020, which are now subject of this Office action. 

Election/Restrictions
Claims 1-6 remain withdrawn from consideration because they are drawn to an unelected invention.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 7 is illustrative of the claimed subject matter:

7. (Previously presented) A system, comprising:
a planning levers library tangibly embodied on a database that determines at least one corrective action to resolve one or more performance deviations;
a computer system comprising a processor and memory coupled with the database and one or more supply chain entities of one or more supply chain networks, the computer system configured to:
	receive a plan that describes a flow of one or more items through the supply chain network over a computer network form the one or more supply chain entities, the plan comprising at least one performance goal, at least one key assumption, and at least one segment;
constantly monitor, by a first closed loop performance monitoring system coupled with the one or more supply chain entities of one or more supply chain networks, the at least one key assumption by comparing actual performance data and predetermined assumptions data stored in a risk and assumptions repository;

execute the plan for the one or more supply chain networks by managing the at least one key assumption to determine the validity of the assumption;
automatically utilize at least one corrective action lever from the database when a supply chain disruption occurs;
identify one or more root causes of a plan problem that occurs during the execution of the plan;
constantly monitor one or more segments with each execution of the plan;
determine one or more contingency plans for each of the supply chain disruptions; 
track the plan problem and one or more resolutions of the plan problem; and
automatically adjust the plan for one or more resolution levers by the segment with each plan execution based on the continuous monitoring of the at least one key process indicator and the at least one key assumption.

Except for the recitation of the lever library being “tangibly embodied on a database” and “a computer system comprising a processor and memory coupled with the database and the one or more supply chain networks” and receiving a plan “over a computer network,” all of the reminder of the claim elements are directed to monitoring and making adjustments in a supply chain, which may be categorized as a method of organizing human activity.  Additionally, the Examiner notes that many of the steps in the claimed method (i.e. receive a plan, monitor, execute the plan, utilize a lever, identify a root cause, monitor segments, determine contingency plans) involve analyzing and making determination – steps that could be performed mentally.  Accordingly, the claimed method is also directed to mental processes.  Consequently, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 7-16, the claims add additional elements: a planning levers library embodied on a database, a computer system and a computer network.  However, these generically recited computer elements (database, processor and memory, and computer network) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer over a computer network.  In this instance, the nothing in the claim improves the functioning of the computer or another related computer technology, but rather, only generally links the use of the abstract supply chain management methodology to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 6-17, and these claims include use of a database, a computer system and a computer network.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only execute instructions to receive and analyze data, which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d) (i.e., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); performing repetitive calculations, Flook, 437 U.S. at 594, 198, USPQ2d at 100 (recomputing or readjusting alarm limit values); use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  The Examiner also notes that Applicant’s own description of the computer components is consistent with the Examiner’s finding.  See ¶ 0022, describing use of a generic computer to implement the supply chain management methodology, ¶ 0028, describing “embodiments may be employed in conjunction with known communication networks and other components”).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Remarks/Arguments
Applicant's remarks filed 05/03/2021 have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
In regard to Step 2A, prong I, Applicant argues that the claims are not directed to an abstract idea because “none of the [ ] claim limitations could “practically performed in the human mind.”  Remarks 11.   The Examiner respectfully disagrees.  For example, a human could mentally “compare actual performance data and predetermined assumption data,” “monitor . . . at least one key process indicator,” “execute the plan,” “utilize at least one corrective action . . . when a supply chain disruption occurs,” “identify one [ ] root cause[ ] of a plan problem,” “constantly monitor one or more segments,” “determine one . . . contingency plan[ ],” “track the plan problem and . . . resolutions,” and “adjust the plan.”   For example, a sourcing manager could communicate with other entities in the supply chain to discover disruptions in the supply chain and then take corrective actions to reduce or eliminate the effects of the disruption.  Over time, a manager would recognize (mentally) which resolutions that work best under a given disruption scenario, and would choose the resolution (e.g., order from a second supplier, expedite shipping, etc.) that works best for each subsequent disruption.  Accordingly, this argument is not persuasive.
In regard to Step 2B, Applicant argues that that the claims recite a particular machine or manufacture that is integral to the claims, relying upon the claimed “planning levers library tangibly embodied on a database” and the recited “computer system comprising a processor an memory and coupled with the database and one more supply chain entities of the one more supply chain networks.”  Remarks 13.  Applicant purport that these limitations show “meaningful limitations that are more then a general link to technology.”  The Examiner respectfully disagrees.  
The use of a database to store a planning levers library amounts to no more than electronic recordkeeping.  In regard to the computer system, the claims merely recite generic computer components that are used to perform data processing (i.e., receiving, monitoring, executing, identifying, determining, tracking, and adjusting) related to tracking performance of a supply chain and handling supply chain disruptions.    With respect to both the database and the computer system, the corresponding recited functions are similar to the computer functions which courts have recognized as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d).  (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Moreover, the Examiner finds that the proposed solution is not rooted in computer technology, but rather, is rooted in supply chain management practices which are incidentally performed on a computer.  In this instance, the addition of the machine does not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations." Dealertrack, Inc v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed. Cir. 2012).  Consequently, the rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinclair et al., US 2010/0125487 A1 (System and method for estimate settings for managing a supply chain)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare

5/21/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649